DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to PCT/JP2016/063438 of 4/28/2016 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 5/4/2021. Each has been annotated and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gravity canceler” in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, teaches a “gravity canceler”. However, the Specifications lack any description to disclose what this gravity canceler is and how it operates. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “wherein the lower part pans within a range of 180 degrees and tilts within a range of 30 degrees” is indefinite. As claimed, the lower part can pan separate of the upper part. However, it is not clear how this is possible since the lower and upper parts are both part of a single body; the upper and lower parts just refer to parts of the body where the head and arms are respectively connected. The Applicant may mean “wherein the body pans…” to teach this limitation. 
	Furthermore, it is not clear if the ranges of degrees discloses specific degrees or just the ability to have a certain range of movement. For example, the phrase “range of 
In addition, the term “gravity canceler” is indefinite because it is unclear what this is and how it cancels out gravity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin et al. (US 20150100157 hereinafter Houssin) in view of Kase et al. (US 20130123987 hereinafter Kase) and in view of Le Borgne et al. (US 20170100842 hereinafter Borgne) in view of JP 2016101441 (hereinafter ‘441) and further in view of Kearns et al. (US 20160188977 hereinafter Kearns).  

Regarding claim 1, Houssin teaches a robot for performing an expression by a non-verbal reaction (See at least: [0053] via “A behavior is a series of gestures defining a 
compound movement (stand up, play football, etc.).”; [0045] via “The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and 
intensity of which can reflect the emotions of the robot.”), the robot comprising:
a body including a lower part capable to pan and tilt with respect to a support point coupled to a placement surface;
a pair of arms provided to side parts of the body capable to move up and down;
a head provided to an upper part of the body capable to pan and tilt (See at least: Fig. 1; [0049] via “The robot will be able to perform behaviors for which it may have been programmed in advance, notably by a code generated according to the invention disclosed in the international patent application published under No. WO2012/010451 already cited, said code having been created by a programmer on a graphical interface.  According to this invention and in the rest of this description, a behavior is a : 
a memory (See at least [0048] via “…a set of RAM and flash memories.”;
but fails to explicitly disclose a body including a lower part configured to pan and tilt with respect to a support point coupled to a placement surface;
a pair of arms provided to side parts of the body configured to move up and down; wherein
the non-verbal reaction includes a combination of the tilting and the panning of the body with respect to the support point and movement of the pair of arms or the head or any combination thereof.
However, Kase teaches a body configured to pan and tilt with respect to a support point coupled to a placement surface; a pair of arms provided to side parts of the body configured to move up and down; wherein the non-verbal reaction includes a combination of the tilting and the panning of the body with respect to the support point and movement of the pair of arms or the head or any combination thereof (See at least: Figs. 3A-3C; [0065] via “For example, it is also possible to fix the legs 14a, 14b of the robot 100 so that the body 11 rotates about the perpendicular direction.  Thereby, the robot 100 can rotate the body 11 so as to photograph the circumstance of 360.degree, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly teach a body including a lower part configured to pan and tilt with respect to a support point coupled to a placement surface; a pair of arms provided to side parts of the body configured to move up and down; wherein the non-verbal reaction includes a combination of the tilting and the panning of the body with respect to the support point and movement of the pair of arms or the head or any combination thereof so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Modified Houssin further fails to explicitly teach a head provided to an upper part of the body configured to pan and tilt; and
a memory storing information used to control the non-verbal reactions. 
However, Borgne teaches a head provided to an upper part of the body configured to pan and tilt (See at least: [0089] via “If yes, the process allows stopping the current tracking, looking at the position of the new person by actuating head movement and starting to track 413 the new person detected.”); and
a memory storing information used to control the non-verbal reactions (See at least: Fig. 2 104 “Stimuli Store” and 207 “Pertinence Rules”; [0074] via “The movement detector generates movement stimuli to be stored in the group of movement stimuli in the stimuli database 204.”).


Modified Houssin further fails to teach wherein the lower part tilts within a range of 30 degrees.
However, ‘441 teaches wherein the lower part tilts within a range of 30 degrees (See at least: via “Further, the angle due to the back and forth movement of the body portion 3 is limited within a predetermined range by the origin sensor D. In the present embodiment, the angle is in the range of 30 degrees (-30 degrees to +30 degrees).”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of ‘441 to teach wherein the lower part tilts within a range of 30 degrees so that the body can move to better position itself in regards to the user and include more human-like movements in its interactions. 

Modified Houssin further fails to teach wherein the lower part pans within a range of 180 degrees and the head pans within a range of 300 deqrees and tilts within a range of 60 degrees.
However, Kearns teaches wherein the lower part pans within a range of 180 degrees and  the head pans within a range of 300 deqrees and tilts within a range of 60 ≧180 degrees with respect to the forward drive direction F.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Kearns to teach wherein the lower part pans within a range of 180 degrees and  the head pans within a range of 300 deqrees and tilts within a range of 60 degrees so that the head can move to better position itself in regards to the user and include more human-like movements in its interactions. 

Regarding claim 5, Houssin teaches a robot further comprising: 

the memory further storing information regarding the visitors within the environment and operational information for the robot [0026] via “Advantageously, said robot holds a dialog with at least two users, parameters characterizing said at least two users being stored in a memory of said robot for being used when said robot recognizes one of the at least two users.”): and 
a Central Processing Unit (CPU) coupled to the at least one sensor and the memory (See at least: [0048] via “The board processor may be a commercially available x86 processor.  A low consumption processor will preferably be selected, e.g. an Intel ATOM.TM.  (32-bit, 1600 MHz).”), the CPU being configured to:
detect detection information including contact information indicating contact between a user and the robot and an intention of the user (See at least: Table 1 Page 4 via “In particular, the visual recognition of the robot enables it to detect a person in its environment and to say hi, as would be the case when the person speaks to it.”);
accumulate driving patterns of the body, the pair of arms, and the head for performing the expression; and

but fails to teach a CPU configured to control the body, the pair of arms, and the head by the determined driving pattern.
However, Kase teaches controlling driving units of the body and the pair of arms by the determined driving pattern (See at least: Figs. 3A-3C; [0065] via “For example, it is also possible to fix the legs 14a, 14b of the robot 100 so that the body 11 rotates about the perpendicular direction.  Thereby, the robot 100 can rotate the body 11 so as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly a CPU configured to control the body and the pair of arms by the determined driving pattern so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Modified Houssin further fails to teach a CPU configured to the head by the determined driving pattern.
However, Bornge teaches controlling the head by the determined driving pattern (See at least: Figs. 3A-3C; [0065] via “For example, it is also possible to fix the legs 14a, 14b of the robot 100 so that the body 11 rotates about the perpendicular direction.  Thereby, the robot 100 can rotate the body 11 so as to photograph the circumstance of 360.degree, and thus it is possible to detect the display screen 200a of the display device 200 in any directions.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Borgne to explicitly teach a CPU configured to the head by the determined driving pattern so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Regarding claim 6, modified Houssin teaches a robot wherein the CPU is further configured to:
estimate an interaction state between the robot and the user according to the detection information: and 
determine expression contents used to control the body, the pair of arms, and the head by the driving pattern corresponding to the determined expression contents (Refer at least to claims 1 and 5 for reasoning and rationale.).

Regarding claim 7, modified Houssin fails to teach wherein the CPU is further configured to adjust an enhancement level that enhances the expression based on the determined driving pattern, and controls the body so as to increase inclination of the body with respect to the placement surface according to the enhancement level.
However, Kase teaches adjusting an enhancement level that enhances the expression based on the determined driving pattern, and controls the driving unit of the body so as to increase inclination of the body with respect to the placement surface according to the enhancement level (See at least: Figs. 3A-3C”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly teach wherein the CPU is further configured to adjust an enhancement level that enhances the expression based on the determined driving pattern, and controls the body so as to increase inclination of the body with respect to the placement surface according to the enhancement level so that the robot can perform the proper expressions to convey emotions/expressions to a user and to simulate human to human interaction. 

Regarding claim 8, modified Houssin teaches a robot wherein the CPU is further configured to determine a determining order in which to perform the expression based on the determined driving pattern, and control the body, the pair of arms, and the head in the determined order (Refer at least to claims 1, 5 and 7 for reasoning and rationale).

Regarding claim 9, Houssin teaches a microphone or the tablet or any combination thereof that detects the intention of the user  (See at least: Table 1 Page 4 via “In particular, the visual recognition of the robot enables it to detect a person in its environment and to say hi, as would be the case when the person speaks to it.”; [0047] via “With regard to speech recognition, in the audio signal processing architecture currently used, said audio signals are captured by four microphones and processed by software in specialized modules which are described in the comments on FIG. 9.  The direction of origin of sounds can be determined analyze the differences in date of arrival of the sound signals at the four sensors.  Speech is recognized by voice recognition software with a grammar engine (e.g. of the type marketed by the company Nuance.TM.) or with a natural language interpreter.”), 
	but fails to explicitly disclose wherein the at least one sensor further includes a contact sensor or a tablet or any combination thereof that detect the contact information.
However, Kase teaches wherein the detecting means includes a contact sensor or a tablet or any combination thereof that detects the contact information (See at least: [0032] via “Specifically, it is possible to include in the detection unit 108 a touch-sensor or a pressure sensor that detects a contact or pressure from the outside to the robot 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Kase to explicitly teach wherein the at least one sensor includes a contact sensor or a tablet or any combination thereof that detects the contact information so that the robot can perform the proper expressions and actions to convey emotions/expressions to a user based on the user input to the robot.  

Regarding claim 10, Houssin teaches a robot wherein the at least one sensor further includes a human sensing sensor, a camera, a distance measuring sensor or a temperature sensor or any combination thereof (See at least: [0118] via “Advantageously, from processing the images received by a camera embedded in the robot, the dialog module analyzes the position of the head of the speaker(s) in order to know whether the robot is being addressed.  Similarly, it can assess the positions of the lips in order to know whether or not the user is speaking and accordingly, if it must listen or if it can speak (element 760).”).

Regarding claim 13, Houssin fails to teach wherein the placement surface includes at least one of a torso operation motor, a gravity canceler and Central Processing Unit (CPU) within the placement surface.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of ‘441 to teach wherein the placement surface includes at least one of a torso operation motor, a gravity canceler and Central Processing Unit (CPU) within the placement surface so that the robot can be controlled to perform the proper expressions and actions to convey emotions/expressions to a used through the surface it is placed on. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Borgne and further in view of Maisonnier et al. (US 20130218339 hereinafter Maisonnier). 

Regarding claim 2, Houssin teaches a robot further comprising:
wherein the non-verbal reaction is a further combination with turning on or off of the light source (See at least: [0045] via “The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and intensity of which can reflect the emotions of the robot.”).
	but fails to teach a light source provided to the head. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Maisonnier to teach a light source provided to the head so that lights at eye level with an interactive person can be used to communicate different types of information to interactive person. 

Regarding claim 3, Houssin teaches a robot further comprising:
wherein the non-verbal reaction is a further combination with turning on or off of the light source (See at least: [0045] via “The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and intensity of which can reflect the emotions of the robot.”).
but fails to teach wherein the light source includes light sources of a plurality of different colors.
However, Maisonnier teaches wherein the light source includes light sources of a plurality of different colors (See at least: [0119] via “This channel allows the emission of light signals produced by LEDs embedded in the robot's body.  Numerous LEDs may be provided, notably on the eyes, the ears, the torso, the feet.  They can have different colors and be equipped with a variable-frequency blinking capability.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Maisonnier to teach wherein . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Borgne and further in view of Sakamoto et al. (US 20030078696 hereinafter Sakamoto). 

Regarding claim 4, modified Houssin fails to teach a robot further comprising:
a speaker, wherein the non-verbal reaction is a further combination with audio output from the speaker.
However, Sakamoto teaches a robot further comprising:
a speaker, wherein the non-verbal reaction is a further combination with audio output from the speaker (See at least: [0140] via “Preliminarily stored in a memory of the controller 70 are action and motion models consisting of various kinds of control parameters and control programs as bases of actions and motions related to four items of "walking condition," "motion," "action" and "sound" for each "emotion expression" and each "instinct expression.").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Sakamoto to teach a robot further comprising: a speaker, wherein the non-verbal reaction is a further combination with audio output from the speaker so that audible cues can be used to communicate information to an interactive person. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Borgne and further in view of Sawada et al. (US 2006018273 hereinafter Sawada). 

Regarding claim 11, modified Houssin fails to explicitly teach further comprising: a box-shaped base including the placement surface wherein the CPU is disposed within the box-shaped base.
	However, Sawada teaches a box-shaped base wherein the CPU is disposed within the box-shaped base. (See at least Fig. 3 “host computer”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Houssin in view of Sawada to teach a box-shaped base including the placement surface wherein the CPU is disposed within the box-shaped base. The host computer desktop already contains the control means. If the desktop also wanted to be used as a platform, it would have been obvious to one of ordinary skill in the art to increase the size of the desktop as needed to accommodate a robot of any size. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Bornge and further in view of Mohan et al. (US 20160121487 hereinafter Mohan). 

Regarding claim 12, modified Houssin fails to teach a robot further comprising: 

However, Mohan teaches a robot further comprising: a communication control device that receives identification information transmitted from a tag (See at least: [0044] via “For example, the first beacon device 102 may include a long-range transceiver and antenna capable of establishing a connection 105 to the Internet 130, which in turn may enable the first beacon device 102 to communicate with a remote server 140 that is connected to the Internet 130 via a wired or wireless connection 141.  In some embodiments, the connection 105 may be via long-range, cellular network connection.  Similarly, robots may also be configured to utilize WAN connections when available.  For example, the first robot 110a may include a transceiver and antenna capable of exchanging communications, via a long-range wireless connection 111, with a base station 120 of a cellular network 122 connected to the Internet 130 via a connection 121.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify in view of to teach a robot further comprising: a communication control device that receives identification information transmitted from a tag so that the information from the beacon can be used to guide the robot. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Houssin in view of Kase in view of Bornge in view of ‘441 in view of Kearns and further in view of Wang et al. (US 20120197464 hereinafter Wang). 
Regarding claim 14, Modified Houssin fails to teach a transceiver configured to receive communication including a beacon ID, the beacon ID being associated with a visitor and stored in a memory, and wherein the movement of the robot varies based on the received beacon ID.
	However, Wang teaches a transceiver configured to receive communication including a beacon ID, the beacon ID being associated with a visitor and stored in a memory, and wherein the movement of the robot varies based on the received beacon ID (See at least: [0316] via “An alternative hybrid approach may use computer vision techniques to identify the existence of a patient 614,1330 in the field of view 322 of the robot 100 by identifying a human face, and then assuming that the RFID match belongs to that patient and localizing the hyper-tag 1310 on the patient 614, 1330.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houssin in view of Wang to teach a transceiver configured to receive communication including a beacon ID, the beacon ID being associated with a visitor and stored in a memory, and wherein the movement of the robot varies based on the received beacon ID so that the robot can identify a person and configure itself accordingly to customize interactions with the person. 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666